United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
DEPARTMENT OF THE ARMY, DEFENSE
LANGUAGE INSTITUTE, FOREIGN
LANGUAGE CENTER,
Presidio of Monterey, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-461
Issued: May 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2012 appellant, through her attorney, filed a timely appeal of a
November 27, 2012 decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration without further merit review. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this decision. Because more than 180 days elapsed from November 18, 2010,
the date of the most recent merit decision of OWCP, to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a November 22, 2011 decision, the
Board affirmed OWCP’s November 18, 2010 denial of appellant’s occupational disease claim on
the basis that the medical evidence did not establish that the accepted work activity, namely
lifting computer printers, aggravated a preexisting back condition.2 Following this decision,
counsel filed a formal written request for reconsideration to OWCP on November 21, 2012. He
specified that new medical evidence was forthcoming. No such evidence was submitted.
By decision dated November 27, 2012, OWCP denied appellant’s request on the grounds
that it did not receive new and relevant evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
By merit decision dated November 22, 2011, the Board affirmed denial of appellant’s
occupational disease claim, finding the medical evidence insufficient to establish that her federal
employment aggravated a preexisting back condition. On November 21, 2012 counsel requested
reconsideration and indicated that he would present new medical evidence. However, OWCP
did not receive such evidence. Moreover, counsel did not assert a relevant new legal contention
or show that OWCP erroneously applied or interpreted a specific point of law. Because
appellant failed to meet one of the standards enumerated under section 8128(a) of FECA, she
was not entitled to further merit review of her claim.
Counsel contends on appeal that the November 27, 2012 decision was contrary to fact
and law. As noted, he did not provide evidence or argument satisfying any of the three
regulatory criteria for reopening the claim for a merit review.

2

Docket No. 11-990 (issued November 22, 2011). The findings contained in the Board’s prior decision are
incorporated by reference.
3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

2

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 8, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

